NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 22 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

YUBAO WANG; NAITONG JIANG;                       No.   16-70769
YINGZE MENG,
                                                 Agency Nos.      A205-776-260
                Petitioners,                                      A205-776-261
                                                                  A205-776-262
 v.

MERRICK B. GARLAND, Attorney                     MEMORANDUM*
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted March 18, 2022**
                                  Las Vegas, Nevada

Before: KLEINFELD, D.M. FISHER,*** and BENNETT, Circuit Judges.

      Petitioners Yubao Wang, Naitong Jiang, and Yingze Meng, are a family of

natives and citizens of the People’s Republic of China. Wang, the lead respondent


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable D. Michael Fisher, United States Circuit Judge for the
U.S. Court of Appeals for the Third Circuit, sitting by designation.
before the agency, submitted an asylum application that included his spouse, Jiang,

and his stepson, Meng, as dependents. They challenge the decision by the Board

of Immigration Appeals (“BIA”) to dismiss their appeal of the Immigration

Judge’s (“IJ”) denial of their applications for asylum, withholding of removal, and

protection under the Convention Against Torture.1 We have jurisdiction under 8

U.S.C. § 1252(a) and deny the petition.

      Petitioners argue that the IJ erred in finding that their testimony lacked

credibility and that the BIA erred in upholding the finding. “[W]e review adverse

credibility determinations under the substantial evidence standard.” Shrestha v.

Holder, 590 F.3d 1034, 1039 (9th Cir. 2010). As Petitioners’ asylum application

was filed after May 11, 2005, the REAL ID Act standards governing adverse

credibility decisions control. Id. at 1039–40. Under the REAL ID Act, an IJ,

“[c]onsidering the totality of the circumstances, and all relevant factors,” may base

a credibility determination on an applicant’s “demeanor, candor, or

responsiveness,” the “inherent plausibility of the applicant’s . . . account,” “the

consistency between the applicant’s . . . written and oral statements,” and “the

consistency of such statements with other evidence of record.” 8 U.S.C. §

1158(b)(1)(B)(iii).



1
 Petitioners have waived their CAT claim by failing to raise it in their opening
brief. See Maharaj v. Gonzales, 450 F.3d 961, 967 (9th Cir. 2006) (en banc).

                                           2
      Petitioners contest the IJ’s statement that “the tenor of the [Petitioners’]

declaration . . . suggests that [it] was created or edited by a person with an eye

toward assisting the respondents in obtaining asylum in the United States.”

Because the Petitioners did not disclose a preparer, the IJ found the preparation of

the application “casts doubt upon the bona fides of the past persecution claim and

the veracity of the testimony.” Though the BIA found no clear error in the IJ’s

credibility determination, the BIA did not adopt the IJ’s decision and did not rely

on this specific finding in upholding the IJ’s credibility determination. Thus, we

may not rely on this finding. He v. Ashcroft, 328 F.3d 593, 595–96 (9th Cir. 2003).

But the record contains substantial additional evidence (relied on by both the IJ and

the BIA) to support the adverse credibility determination.

      First, the BIA deferred to the IJ’s “first-hand assessment of the respondents’

demeanor,” which is entitled “special deference.” Singh-Kaur v. INS, 183 F.3d

1147, 1151 (9th Cir. 1999). “[T]he important elements of a witness’s demeanor

that ‘may convince the observing trial judge that the witness is testifying truthfully

or falsely’ are ‘entirely unavailable to a reader of the transcript, such as the [BIA]

or the Court of Appeals.’” Ling Huang v. Holder, 744 F.3d 1149, 1154 (9th Cir.

2014) (quoting Mendoza Manimbao v. Ashcroft, 329 F.3d 655, 662 (9th Cir.

2003)). The IJ’s finding that Wang’s “rote . . . testimony did not inspire

confidence that he was recalling actual events, rather than reciting a declaration


                                           3
that had been memorized,” is thus “important” evidence to be considered in the

credibility determination.

      Next, the BIA found inconsistent testimony and documentary evidence

regarding the Petitioners’ alleged beatings and injuries. The BIA incorporated the

IJ’s analysis on this point, including the IJ’s decision to “declin[e] to credit the

[Petitioners’] purported explanations for the discrepancies between their testimony

and documents.” The IJ found that the Petitioners themselves “dismissed the

reliability” of the corroborative evidence they submitted “by claiming that it was

created by medical examiners or government officials who wanted to minimize the

mistreatment they had experienced from the [Chinese] [g]overnment.” The IJ

found their claims of physical mistreatment were therefore “necessarily

uncorroborated.” Though the Petitioners point to details in the medical record that

arguably document “severe assaults,” the IJ’s finding that the reports are unreliable

and thus do not corroborate the Petitioners’ testimony is supported by substantial

evidence.

      Finally, the BIA found some of the Petitioners’ testimony “inherently

implausible.” First, the BIA, like the IJ, found it implausible that if the Petitioners

intended to hide from the government authorities because they feared persecution,

they would return to Nanjing upon learning the government discovered their

location in Hainan, get married, and publicly register the marriage with the


                                           4
government. Petitioners allege that they “[took] that risk” because they believed

they had “to get the marriage done . . . before [they] could come to America.” And

the IJ reasonably found that because the Petitioners lived publicly in Nanjing for

six months without experiencing any harm, “the authorities had no interest in

them.” The BIA also agreed with the IJ that Wang “further undermined his

credibility by testifying that he was still considering filing a whistleblower

complaint” two years after arriving in the United States. Given Jiang’s testimony

that the Petitioners had not yet filed a report or complaint, the BIA and IJ correctly

found their allegation of past persecution in part for being a whistleblower lacks

credibility.

       For these reasons, the BIA and IJ reasonably concluded that Wang and Jiang

were not credible, and the record does not compel a contrary result. See Sharma v.

Holder, 633 F.3d 865, 870 (9th Cir. 2011).

       PETITION DENIED.




                                           5